Citation Nr: 0637875	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2002, for an award of a 70 percent rating for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The RO granted service connection for PTSD and assigned a 50 
percent rating effective April 29, 1999.  This was said to be 
the date of the reopened claim for service connection.  
Disagreement with rating, not the effective date has been 
submitted.  The rating was later raised to 70 percent by the 
RO, effective August 29, 2002.  As such, the current issue is 
as delineated on the title page.


FINDING OF FACT

Evidence demonstrating entitlement to a 70 percent evaluation 
for PTSD was of record at the time service connection was 
initially granted, effective April 29, 1999.  


CONCLUSION OF LAW

The proper effective date for an award of a 70 percent 
evaluation for PTSD is April 29, 1999.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an earlier effective date.  
Therefore, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.  A 30 
percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (2006).  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400,(a)(b).  The effective date for 
the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The veteran initially claimed service connection for PTSD in 
June 1998, with service connection being denied by rating 
decision in November 1998.  In April 1999, additional 
evidence was submitted on behalf of the veteran.  This was 
taken as a reopened claim, as subsequently detailed.  In 
October 1999, service connection was again denied.  In 
September 1999, he submitted a notice of disagreement with 
the November 1998 rating decision.  A statement of the case 
was issued in October 1999, but the veteran did not submit a 
substantive appeal until September 2000.  After receipt of 
additional evidence, including VA outpatient treatment 
records dated from May 1998 to 2002, Service record reports 
from the Headquarters of the United States Marine Corp, and a 
statement from the National Center for PTSD, service 
connection was granted, effective in April 1999 the date of 
received of evidence to reopen the claim for service 
connection.  The veteran was awarded a 50 percent rating at 
that time.  He disagreed with this disability rating, but not 
the effective date, and a statement of the case was issued.  
On August 29, 2002, an additional statement was received from 
the National Center for PTSD.  The veteran's rating was 
increased to 70 percent effective on that date, on the basis 
of this statement.  

The Board has reviewed the evidence of records at the time 
service connection was established, effective April 29, 1999, 
and compared the manifestations that the veteran exhibited at 
that time with those described in the August 2002 statement 
from the National Center for PTSD that was utilized by the RO 
to increase the award for compensation for PTSD to 70 percent 
disabling.  That statement shows symptoms that include 
nightmares, avoidant thoughts, hyperarousal, irritability, 
difficulty concentrating and hyperalertness.  As noted, on 
the basis of this statement, by rating decision dated in 
April 2003, the veteran's disability rating was increased to 
70 percent.  At the time of the prior statement from the 
National Center for PTSD, received by VA in January 2001, the 
veteran's symptomatology included sleep disturbances, 
including nightmares; depression; violent outbursts; 
hyperarousal; difficulty concentrating; irritability; and 
hyperalertness.  Symptoms very much like those described in 
the August 2002 statement.  Similar symptoms were described 
throughout the VA outpatient treatment records dated from 
April 1999 to 2002.  

With the resolution of the benefit of the doubt in the 
veteran's favor, the Board finds that entitlement to a 70 
percent rating for PTSD arose from the time service 
connection was granted, effective on April 29, 1999.  As 
such, the benefit is granted to this extent.  


ORDER

An effective date of April 29, 1999, but no earlier, for the 
award of a 70 percent evaluation is granted.  The appeal is 
allowed to the extent indicated.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


